Citation Nr: 1436973	
Decision Date: 08/18/14    Archive Date: 08/27/14

DOCKET NO.  11-14 572	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from February 1943 to September 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision for the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran testified at a video conference hearing before the Board in January 2013.  The Board remanded the Veteran's claim for additional development in April 2013, July 2013, and November 2013.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran does not have bilateral hearing loss attributable to his period of active service.


CONCLUSION OF LAW

The Veteran does not have bilateral hearing loss that is the result of disease or injury incurred in or aggravated during active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim decided herein with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in June 2008, July 2008, September 2008, May 2013, and June 2014.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the July 2014 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled as to the issue decided herein.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claim.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Veteran contends that he has bilateral hearing loss related to his service during World War II.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).  In addition, certain chronic diseases, including sensorineural hearing loss, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1133 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

The chronicity provisions are applicable where evidence, regardless of its date, shows that a veteran had a chronic condition, as identified in 38 C.F.R. § 3.309(a), in service, or during an applicable presumptive period, and still has that disability.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b) (2013).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Impaired hearing will be considered a disability for VA purposes when the auditory threshold at any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).

When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a disability at that time, the veteran may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  The threshold for normal hearing is from 0 to 20 decibels and higher threshold levels indicate some degree of hearing loss.  The provisions of 38 C.F.R. § 3.385 operate only to establish when a hearing loss can be service connected.  Regardless of when the criteria of 38 C.F.R. § 3.385 are met, a determination must be made as to whether the hearing loss was incurred in or aggravated by service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

The Veteran's service treatment reports (STRs) do not include any reference to complaints, findings, or treatment for hearing loss.  The Veteran's September 1945 separation examination did not include audiometric testing results and instead included the results of a whispered voice test which were 15/15, bilaterally.  

The record is thereafter silent for any clinical evidence of hearing problems prior to an entry in VA outpatient treatment reports dated in June 2001.  The Board notes that a June 1969 VA hospital summary reflects a report of hearing trouble.  However, an audiogram performed by the ear, nose and throat (ENT) department was noted to be normal.  

The Veteran was afforded a VA audiological examination in February 2011 at which time he was diagnosed with bilateral sensorineural hearing loss.  The examiner reviewed the claims file and indicated that she was unable to render an etiological opinion for the diagnosis without resort to speculation because there were no audiometric testing results included at the Veteran's entrance and separation examinations.  In addendum opinions dated in April 2011 and August 2013, the February 2011 VA examiner again failed to submit an etiological opinion for the Veteran's hearing loss disability for the same reason proffered at the February 2011 VA examination.  

The Veteran testified on his own behalf at a video conference hearing in July 2013.  The Veteran indicated that he was exposed to in-service acoustic trauma from various sources including rifle fire and rocket and mortar explosions.  He testified that he was not aware that he had a hearing problem until he began working for a power company after service.  He stated that he thought he had a hearing test after service in 1969 at which time he was diagnosed with hearing loss.  

At a March 2014 VA audiometric examination, the examiner reviewed the claims file and acknowledged the Veteran's report of acoustic trauma during service, specifically to include a left eardrum injury.  Audiometric testing revealed puretone thresholds of 15, 40, 70, 85, and 105 decibels in the right ear, at 500, 1000, 2000, 3000, and 4000 Hertz, and 15, 35, 80, 90, and 105 decibels for the left ear, at 500, 1000, 2000, 3000, and 4000 Hertz.  Speech recognition scores were 70 percent in the right ear and 62 percent in the left ear.  The examiner diagnosed sensorineural hearing loss and opined that it was not at least as likely as not that hearing loss was caused by or as a result of service.  The examiner's rationale was that the Veteran had a binaural symmetrical hearing loss suggesting the trauma to his left ear did not create a permanent finding.  Moreover, the 1969 VA hospital summary indicated that the Veteran had normal hearing per audiometric testing performed twenty-four years after service.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for bilateral hearing loss.

The Veteran noted trouble hearing at VA in 1969, twenty-four years after service.  However, audiometric testing was normal at that time.  There is an absence of a diagnosis of sensorineural hearing loss until the Veteran was diagnosed with such at VA in June 2001.  A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The amount of time that passed between service and the first complaint of record of hearing loss weighs against the Veteran's claim.

The Board finds that the evidence does not include competent evidence showing a relationship between the Veteran's current bilateral hearing loss and his period of active service.  The Board acknowledges that the Veteran is competent to report that he was exposed to acoustic trauma in service and has experienced hearing loss symptoms following service.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses-that which is heard, felt, seen, smelled, or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  It is within the Veteran's realm of personal knowledge whether he first developed hearing loss following service, and has experienced hearing loss symptoms following service.  Consequently, the Board finds that the Veteran's reports that he has had hearing loss symptoms following service are credible.

However, although the Veteran contends that he has a current hearing loss disability related to his active service, he has submitted no competent medical evidence or opinion to corroborate that contention.  38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions).  The Veteran's opinion is not competent to provide the requisite etiology of the hearing loss disability because such matter requires medical expertise.  38 C.F.R. § 3.159(a)(1) (2013); Duenas v. Principi, 18 Vet. App. 512 (2004); Bostain v. West, 11 Vet. App. 124 (1998); Stadin v. Brown, 8 Vet. App. 280 (1995); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Therefore, his statements regarding his hearing loss disability being related to acoustic trauma during his active service are not competent as he is not medically qualified to provide evidence regarding a matter requiring medical expertise, such as an opinion as to etiology. 

As an initial matter, the Board notes that the February 2011 VA examination and subsequent addendum opinions dated in April 2011 and August 2013 are of no probative value as the examiner failed to offer etiological opinions for the Veteran's hearing loss.  Consequently, the Board finds the VA audiological evaluation performed in March 2014 to be the most probative and persuasive evidence as to the etiology of the Veteran's current bilateral hearing loss disability.  The examiner provided a thorough rationale to support that opinion.  

The Veteran has not submitted any competent evidence which provides a basis for the conclusion that bilateral hearing loss is related to his period of service or manifested within one year of his separation from service.  38 C.F.R. §§ 3.307, 3.309 (2013).  The only competent medical opinion of record indicates that the Veteran's hearing loss is less likely than not related to active service.  Consequently, the Board finds that service connection is not warranted because the medical evidence associated with the claims file does not establish that bilateral hearing loss is etiologically linked to the Veteran's active service. 

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for bilateral hearing loss and that claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.  


____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


